Judgment and order affirmed, with costs. All concur, except Sears, J., who dissents and votes for reversal on the ground that the evidence fails to show that the defendant had knowledge or reasonable grounds for knowledge that the plaintiff’s intestate was ignorant of the time limitation contained in the letter of credit, and without such knowledge or reasonable grounds for such knowledge there was no basis for a finding of negligence in defendant’s failure to disclose to plaintiff’s intestate the terms of the limitation. Present — Hubbs, P. J., Clark, Sears, Crouch and Sawyer, JJ.